Citation Nr: 0606985	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right hip injury.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1975 
to December 1976; he served in the Army National Guard of 
South Carolina from February 1977 to February 1996.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (RO).  


FINDINGS OF FACT

1.  Service connection for residuals of an injury to the 
back, neck, and hips was denied by an unappealed rating 
decision dated in April 1998.

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has not been received 
since the April 1998 rating decision.


CONCLUSION OF LAW

Evidence submitted to reopen claims of entitlement to service 
connection for residuals of an injury to the back, neck, and 
hips is not new and material, and therefore, the claims are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1104 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issues on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent a letter to the veteran in July 2002 in which he 
was informed of the requirements needed to establish 
entitlement to service connection and to reopen a final 
decision.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records if he provided relevant information about the 
records.  Additional private evidence was subsequently added 
to the claims file.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The July 2002 letter did 
not expressly direct the veteran to do this, but stated 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
December 2003 statement of the case.  It is clear from these 
documents that the RO was asking for any records related to 
the veteran's claim.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issues on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

There is no indication in the record that additional 
evidence relevant to the issues decided herein is 
available and not part of the claims file.  The veteran 
has been given ample opportunity to present evidence and 
argument in support of his claims.  Consequently, the 
Board finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2005).    

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Laws And Regulations

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim after August 2001, the current version of the 
law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

Factual Background

The issues of entitlement to service connection for back, 
neck, and bilateral hip disabilities were originally denied 
by rating decision in April 1998 on the basis that the 
evidence did not show that any of the disabilities were 
incurred in service.  


Previously Considered Evidence

Evidence on file at the time of the April 1998 rating 
decision consisted of medical records dated from February 
1977 to June 1994, while the veteran was in the Reserves.  

According to records dated in July 1992, the veteran was 
in a track vehicle in July 1992 that skidded on a muddy 
tank trail and flipped on its side.  The veteran was 
treated and no external trauma was noted.  The veteran 
refused to sign a statement.  He complained the following 
day of upper back and neck pain.  It was noted that he had 
been in a fight the night before but said that his back 
injury occurred during the track vehicle accident.  There 
was a small bruise on his back between his shoulders.

Evidence Received Since April 1998

Evidence received since April 1998 consists of VA 
outpatient records and examination reports dated from 
August 1999 to July 2005, private medical records dated in 
March 2001 and June 2003, April 2004 lay affadavits in 
support of the veteran's claim, testimony at the veteran's 
December 2005 personal hearing, and written statements by 
and on behalf of the veteran.  

The records received since April 1998 reveal complaints in 
August 1999 of musculoskeletal pain attributed to two post 
service automobile accidents.  According to a June 2003 
report from J.G. Bedenbaugh, D.C., the veteran had received a 
sprain/strain injury to the cervical and lumbosacral spinal 
regions.  Subsequent treatment records continued to show low 
back and neck problems.  According to an April 2004 affidavit 
from J.T., he was at the scene of the veteran's accident 
during a weekend drill assignment in July 1992.  In an April 
2004 affidavit, P.M. stated that he, not the veteran, was 
involved in a fight in July 1992.  An April 2004 affidavit 
from J.C.P., discusses the veteran's current back problems.  
The veteran testified in December 2005 that his current back, 
neck, and hip disabilities are due to the injuries he 
incurred during a weekend drill in the Reserves in July 1992 
when the tank he was riding in flipped on its side.


Analysis

The issues of entitlement to service connection for residuals 
of back, neck, and bilateral hip injury were denied by the RO 
in April 1998 because the evidence did not show that the 
veteran had any of the disabilities as a result of service.

As discussed above, in order for any of the veteran's claims 
to be reopened, new and material evidence must be of record.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, 
there must be new and material evidence that relates to a 
previously unsubstantiated fact necessary to substantiate the 
claim in order to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).

The pertinent medical evidence received by VA since April 
1998 does not contain a diagnosis of hip disability.  
Moreover, while this evidence contains current diagnoses of 
back and neck disabilities, it does not include a medical 
opinion linking either disability to service.  The June 2003 
opinion from J.G. Bedenbaugh does not mention an injury 
during duty in the Reserves and does not link the veteran's 
current back and neck disabilities to his Reserve service, or 
to any incident therein.  Accordingly, while the evidence is 
new, it is not material evidence showing a possible link 
between a current disability and service. 

With respect to the December 2005 hearing testimony from the 
veteran and J.M., as well as the April 2004 lay statements on 
file, the testimony and affidavits cannot be used to 
establish a nexus between any current disability and service 
because a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the evidence submitted since April 1998 is not new and 
material, the claims of service connection for residuals of 
an injury to the low back, neck, and hips are not reopened 
and the benefits sought on appeal remain denied.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability).  


Moreover, the benefit of the doubt doctrine is not applicable 
to these issues since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claims of entitlement to 
service connection for residuals of an injury to the low 
back, neck, and hips.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence sufficient to reopen claims of 
entitlement to service connection for residuals of an injury 
to the back, neck, and hips not having been submitted, the 
claims are not reopened and the benefits sought on appeal 
remain denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


